Citation Nr: 9921681	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1993 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which denied 
service connection for a nervous disorder and a left hand 
injury.

In May 1996, the Board remanded this matter to the RO for 
further development, which was accomplished. 


FINDINGS OF FACT

1.  The record includes no competent evidence showing that 
the veteran had a psychiatric disorder during service, that 
he had a psychosis to a degree of 10 percent within the 
initial post-service year, or that any currently diagnosed 
psychiatric disorder is otherwise related to service.

2.  The record includes no competent evidence that the 
veteran injured his left hand in service or that an existing 
left hand disorder is otherwise related to service or a 
service-connected disability.



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a psychiatric disorder, to include PTSD, and for residuals of 
a left hand injury are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects over one year and 
seven months' service in Europe.  His military occupational 
specialty was engineer equipment repairman.  Service records 
also show that he was assigned to temporary duty for 
approximately 90 days with unit police at HHC, 37th Engr Gp, 
APO 09165.  His last duty assignment was with Company A and 
Headquarters Company of the 85th Maintenance Battalion.  The 
service records include no evidence of service in Vietnam and 
do not reflect receipt of any awards, decorations, or 
citations indicative of combat.  

The service medical records show that, in August 1966, the 
veteran completed a report of medical history on which he 
indicated that he had had nervous trouble but denied frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or loss of memory or amnesia.  
The examining physician offered no comment relevant to the 
veteran's reported nervous trouble.  On the accompanying 
examination report, the examiner reported that psychiatric 
evaluation and evaluation of the upper extremities were 
normal.  An October 1966 record contains reference to the 
veteran's hand, to be treated with heat.  In January 1969 the 
veteran requested psychiatric referral for feelings of anger 
and frustration.  The notation reads "will ref to psych;" 
however, there is no indication that such referral was 
accomplished.  On the July 1969 separation examination report 
of medical history, the veteran reported having or having had 
depression or excessive worry and nervous trouble.  However, 
he also reported that he had not had frequent trouble 
sleeping, frequent or terrifying nightmares, or loss of 
memory or amnesia.  The examining physician noted that the 
nervous trouble consisted of anxiety and tremors about one 
year earlier; no psychiatric diagnosis was offered.  On the 
July 1969 report of separation examination, the veteran's 
psychiatric status and upper extremities were noted to be 
normal.  There was no evidence of complaints, findings, or 
diagnoses pertinent to the left hand.  

Records reflect that, in May 1981, the veteran appeared in 
court to respond to charges of simple and aggravated assault, 
terrorist threats, reckless endangering, possessing an 
instrument of crime, carrying a firearm without a license, 
and committing a crime with a firearm.  He plead guilty to at 
least some of these charges and was sentenced to pay costs of 
prosecution, and to county probation for five years.  As a 
condition of probation, he was to receive psychiatric 
evaluation by an appropriate center and abide by the 
recommendation of that center.  

In January 1984, the veteran applied for VA compensation 
benefits, claiming to have developed a nervous disorder 
during service.  The RO requested medical evidence in support 
of the veteran's claim; however, the only treatment provider 
that responded reported that he had no records as the records 
were released from his office in 1981.

VA treatment records dated from May 1983 to January 1996 show 
that the veteran reported that he had several interpersonal, 
family, financial, and occupational problems.  These records 
reveal that he was often laid off from work, and that he had 
problems with his union, children, wife (they were divorced 
in 1990), the township, and the Internal Revenue Service 
(IRS) which resulted in foreclosure of his house.  He 
threatened an employer with a gun and was given probation.  
The symptoms and findings included anxiety, anger, long term 
difficulty managing anger, hostility, depression, sleep 
problems, lack of self confidence, difficulty with temper and 
outbursts, resentment of authority, withdrawal, isolation, 
tension, poor self-image, marital and communication problems, 
agitation, and suicidal and homicidal ideation.  The veteran 
made threatening remarks including reference to blowing up 
the township and the IRS building and getting into a fight 
with his ex-wife's boyfriend when he had conflict with these 
entities and people.  The assessments and impressions 
included depression, borderline personality disorder; 
adjustment disorder with anxious mood, dysthymic disorder; 
antisocial behavior; generalized anger, poor impulse control 
and coping skills; and depression.   

These records show that the veteran reported that he always 
had had poor social skills, had often been in fights and had 
few friends as a child, and had had poor grades in school.  
He had had difficulty relating to authority figures during 
adolescence.  He had anger towards his father who was an 
alcoholic and had neglected him when he was a child.  Several 
treatment records also noted that he was angry with his 
mother for her strong discipline and for placing demands on 
him to help raise other children.  An April 1984 treatment 
record notes the veteran's resentment of authority and the 
tie-in with his father's behavior during his early years.  
May 1991 and February 1992 treatment records show that the 
veteran reported traumatic childhood incidents which included 
finding a neighbor hanging in a garage, witnessing an 
automobile accident in which a woman died, and moving from a 
French speaking town to New Jersey, where his parents did not 
allow him to speak French and he felt isolated.  A February 
1992 treatment provider noted that the veteran was angry 
about childhood traumas and was coping ineffectively.  A 
treatment record shows that the veteran reported he could not 
pull the trigger when he threatened his employer with a gun 
because of an incident that occurred when he was a child.  

The May 1983 to January 1996 VA treatment records also show 
that the veteran reported having had a difficult time in 
service even though he did not go to Vietnam and that he 
stated he had been depressed during service.  In October 
1985, he reported that a couple of friends from his "Vietnam 
days" had committed suicide within the last two years.  In 
July 1987, he discussed his feelings about how he avoided 
going to Vietnam, stating he felt guilty and was attempting 
to sort out those feelings; there was no diagnosis.  In 
September 1989 it was noted that the veteran might need 
evaluation for PTSD on his next visit as he had nightmares, 
difficulty controlling anger, and trouble with relationships 
and maintaining a job and as he had been in Vietnam as a 
combat engineer from 1969 to 1970.  
In regard to the veteran's left hand, the evidence shows that 
in June 1990, he sustained a fracture of the left hand for 
which he underwent surgery.  January to November 1992 
treatment records show that he received continued treatment 
for his fractured left hand, which required additional 
surgical repair, including in January 1993.  

A VA hospital report shows that the veteran was hospitalized 
from January to March 1991, after having attempted suicide.  
He gave a history of attending Penndel Mental Hygiene Clinic 
for a year, eight years earlier, and of attending monthly 
mental hygiene clinic appointments in Coatesville for the 
past eight years.  The discharge diagnoses included dysthymic 
disorder and injury to the metacarpal bone of the left hand.    

In a July 1991 statement in support of claim, the veteran 
sought service connection for depression, indicating that he 
was treated for depression in service.  In letters dated in 
December 1991 and March 1992, the RO requested that the 
veteran submit requested evidence.  The veteran did not 
respond until March 1993 when the RO received a completed VA 
Form 21-526, in which the veteran claimed entitlement to VA 
benefits based on a mental disorder and a left hand injury. 

A September 1991 VA treatment record shows that the veteran 
reported that he would be evaluated by Dr. Winter and 
intended to obtain permission for PTSD treatment via a 
Vietnam veterans' outreach program.  There was no diagnosis.  
A December 1991 Vietnam Veterans Outreach Program Contract 
Services Authorization Form shows that Dr. N. Winter was 
authorized to provide counseling for the veteran.  In March 
1992 the veteran reported having guilt feelings regarding an 
(unidentified) incident in service.  In October 1992, he 
reported that he had experienced a panic attack on his way to 
jail.   

A January 1993 hospital report states that the veteran had a 
history of PTSD with good psychiatric follow-up and that he 
reported that he had anxiety which produced atypical chest 
pain.  There were no relevant diagnosis or findings.  In 
April 1993, he reported he was able to work on his feelings 
of survivor guilt.  Also in April 1993, he was noted to have 
a 13 year history of depression.  An August 1993 general 
medicine clinic treatment record reflects that he had begun a 
biofeedback program followed by decreased psychiatric 
symptoms and improved sleep.  There were no relevant findings 
reported.  Following a physical examination, the assessments 
included PTSD.  In April 1994, he reported that when he was 
arrested for child support he had an anxiety attack.  A May 
1994 optometry clinic record indicates that the veteran was 
being treated for follow up of several disorders, including 
PTSD.  When the veteran was briefly hospitalized by the VA 
for a physical problem in November 1994, his history was 
reported to include PTSS; there was no relevant diagnosis.  

A report of VA hospitalization from February to April 1993 
notes that the veteran was a "Vietnam noncombat vet," who 
had been followed at the mental hygiene clinic for treatment 
of chronic depression.  He reported that he had been feeling 
reasonably well until about one month prior to admission when 
his prescription medication dose was lowered.  He complained 
of increased depression with suicidal ideation, sleep 
problems, and decreased interests, energy, and pleasure.  On 
the day prior to admission he had tried to arrange 
transportation to the hospital but felt he was given "the 
run around" by a travel clerk.  When he arrived at the 
clinic to obtain medication, he expressed homicidal ideation 
toward the travel clerk and was admitted for hospitalization.  
He gave a history of having been "fracked," involving 
unfair treatment in service.  He acknowledged a long history 
of violent behavior, including having put a gun to the head 
of a contractor he was working for in 1984 and having been 
involved in multiple fights with resulting head injuries and 
unconsciousness.  The veteran discussed his experiences in 
the service with the attending physician who reported that he 
attempted to make two points with the veteran: (1) that, 
although the veteran had not gone overseas, he experienced 
the "full trauma of the Vietnam conflict," and (2) that 
anyone in his company would have been compelled to take 
advantage of the opportunity to not go to Vietnam.  Physical 
examination was within normal limits except for a cast on the 
right wrist for treatment of a fracture.  The final diagnoses 
were major depression and right wrist fracture.  The 
attending physician, who signed the report, was S.M., M.D.  

In a statement an April 1993 statement "To whom it may 
concern," Dr. S.M. reported that the veteran was had been 
hospitalized from February to April 1993, for depression, 
PTSD, and fracture of his left wrist.

In his substantive appeal, received in January 1994, the 
veteran reported that he fell asleep in service after being 
relieved from guard duty and that the next thing he knew, he 
was going to be executed by a firing squad.  He reported that 
he did not remember much after that because he was drinking 
and using drugs.  He stated that went to a dispensary for 
help and was given tests for homosexuality; as he did not 
have that problem, he left.  He stated that he had previously 
talked to the chaplain, but that he could not talk to the 
available chaplain.  He related that he was involved in 
trouble after service and continued drinking, using drugs, 
and getting into fights.  He stated that he had been seeing 
psychiatrists since he was evaluated by the court in 1981.  

A VA hospital report shows that the veteran was hospitalized 
in December 1994 with complaints of chest pains.  It was 
noted that he had a history of major depression with anxiety, 
hydrocephalus, and fracture of his third metacarpal status 
post open reduction and internal fixation.  He reported a 
history of speed and marijuana use and denied any alcohol, 
intravenous drug, or tobacco use.  The principal diagnoses 
included major depression.   

At the July 1995 Travel Board Hearing, the veteran testified 
that he was first stressed out at Fort Belvoir and then again 
in Germany, after being told he would be put in front of a 
firing squad.  Hearing Transcript (Tr.) at 3.  He stated that 
he had to fight to get a satisfactory assignment, 
particularly after hearing that crane operators, a duty for 
which he had been trained, often wound up dead or wounded 
within the first two weeks.  Tr. at 3-4.  He related an 
episode where all the men in his training class "trashed" 
the whole company area and an episode when he got into a 
fight with a sergeant and knocked him out; he denied 
disciplinary action or psychiatric evaluation at that time.  
Tr. at 5-6.  He then stated that his motorcycle was 
confiscated at Fort Belvoir and that, when he went to the 
chaplain for help, military personnel attempted to assign him 
an Article 15 for dropping the chain of command.  He related 
that he had the article 15 in his hand and would not let go, 
that he was arrested and placed in the stockade, and that he 
was later transferred.  Tr. at 7.  He stated that, while at 
Fort Sill, Oklahoma, his attitude was belligerent but he had 
no problems of a psychiatric nature there, "just my 
attitude."  Tr. at 9.  

The veteran also testified that, when he was stationed in 
Germany, everything was okay until they sent him to equipment 
inspector school and he had increased anger and frustration 
because everyone was pressuring him to send their requested 
equipment.  Tr. at 10.  He stated that he fell asleep on the 
relief portion of his guard duty shift and that a colonel had 
him put in jail for sleeping on guard duty and told him that 
he was going to be put before a firing squad.  Tr. at 11, 21-
22.  He reported that he believed that he was going to be 
shot.  Id.  He stated that he went to a dispensary in Hanau, 
Germany, in 1969 for psychiatric care, but was given a 
questionnaire about homosexuality and sexual problems and 
just walked out.  Tr. at 15-16.  When asked if a psychiatrist 
or psychologist ever informed him that a current psychiatric 
disorder was related to service he responded "I never 
asked."  Tr. at 16.  The veteran testified that, in 1980, 
Dr. Cohen stated that he was suffering from PTSD but that he 
did not know if Dr. Cohen ever indicated what caused his 
PTSD.  Id.  He denied seeing a counselor during service or 
until 1980 when he threatened to shoot his employer and a 
judge sent him for psychiatric evaluations.  Tr. at 11, 18.  
The veteran also reported that he had been involved with a 
lot of alcohol and drugs, that he was generally not a violent 
person and was usually pretty cool, and that his whole life 
had been "screwed up" because he could not make the right 
decisions.  Tr. at 3, 9, 19.  

The veteran also testified that he did not injure his left 
hand in service.  Tr. at 13.  After service he got into a 
fight with two men who broke his left hand with a baseball 
bat.  He stated that a "normal person" would have just 
given the men money and walked away, but because of his anger 
and frustration and always being ready to fight, he started 
fighting them.  Tr. at 14.  He believed that secondary 
service connection was warranted for the left hand disorder 
as secondary to his psychiatric disorder.  Id.  

The veteran was hospitalized at a VA facility from April to 
May 1996.  He was admitted due to depression and homicidal 
ideation.  It was noted that his history included major 
depression.   The veteran reported that he was stressed by 
his recent separation from his girlfriend with whom he had 
been living until two says prior to admission and that he was 
angry at the United States Government and wanted to commit 
terrorist acts by bombing buildings.  The hospital report 
shows that the veteran reported having observed his mother 
being raped by his father and by a friend of his father.  He 
reported that he lived in a violent household as a child and 
was often beaten and physically abused by his parents.  The 
relevant final diagnosis was adjustment disorder with mixed 
emotional features and dysthymia.

In letters of May and December 1996, the RO requested that 
Dr. S.M., the VA physician referred to above, clarify why he 
reported that the veteran had been treated for PTSD from 
February to April 1993 when the February to April 1993 
hospital summary did not include PTSD as a diagnosis.  Dr. 
S.M. did not respond.  However, in June 1996, the RO received 
a copy of the April 1993 statement from Dr. S.M., with the 
handwritten word "right" added over "left wrist."

In June and July 1996 statements, the veteran reported that 
"I was put in front of a firing squad" for falling asleep 
during temporary guard duty during service in 1969 in Hanau, 
Germany.  He explained that he had been assigned to a police 
unit on temporary duty and that the incident occurred on 
approximately March 10, 1969, when he was assigned to the 
main gate.  After he was relieved from guard duty he went to 
the guard shack and went to sleep and was awakened by the 
commander who was infuriated because no one was guarding the 
gate.  He reported that he was arrested and placed in the 
brig.  The commander then reportedly informed him that they 
were assembling a firing squad to shoot him and that a court 
martial order was not needed because the United States was at 
war at the time.  The veteran stated that he saw the firing 
squad assemble but that he never actually faced it.  He 
contended that the ordeal of knowing that he was about to be 
shot, especially since he was innocent, left him very 
depressed and that, since that time, he had always s had an 
empty feeling and flashbacks that made him very depressed.  

A July 1996 VA Form 119, Report of Contact, shows that the 
veteran reported that he was assaulted in 1990 and sustained 
a significant injury to the dorsal surface of the left hand.  
It was noted that all of the bones in his hand were smashed 
when he was struck with a pipe and that he had had at least 
five operations on that hand to replace steel plates which 
broke.  

In November 1996, the RO received health records, dated in 
September 1992 and from September to November 1996, from a 
county department of corrections.  In September 1992, the 
veteran reported that he had acute depression and anxiety 
attacks.  The assessment included depression.  In September 
1996, he demanded treatment and reported that he was afraid 
that he would die in jail.  He gave a history that included 
post-traumatic stress syndrome.  Another September 1996 
record shows that subjective findings (current medical 
problems) included history of PTSD, sleep disorder, 
hydrocephalus, and short-term memory loss.  The examiner 
noted that mental status examination was normal.  

October 1996 department of corrections health records show 
that the veteran complained of upset sleep, low self-esteem, 
sabotaging his life, depressed mood, outbursts of anger, 
suicidal thoughts, and flashbacks.  

In a July 1996 request for information, the RO requested that 
the National Personnel Records Center (NPRC) provide the 
veteran's DA Form 20 and administrative files regarding the 
veteran's claim of being placed before a firing squad at 
Pioneer Kaserne, Hanau, Germany in 1969.  In September 1996, 
the NPRC provided the DA Form 20 and DD Form 214 and stated 
that "admin papers re: firing squad neg."

In July 1996, Penndel Mental Health Center informed the RO 
that the veteran's chart had been destroyed in March 1993.  
In a September 1996 statement, the veteran reported that he 
had contacted Dr. Weiner and that he had not answered his 
request and sent back the application the veteran sent him.  
In November 1996, Dr. Weiner reported that the veteran's 16 
year old records were not available.  

In October 1996, the RO received copies of letters from N. 
Winter, Ph.D. to a Vet Center that had referred the veteran 
to Dr. Winter.  In an October 1991 letter, Dr. Winter 
reported that he had initially interviewed the veteran in 
September 1991 and that the veteran had sought treatment 
because of a continuing struggle with anxiety and depression.  
The veteran reported feeling "continual (emotional) pain and 
rage" and stated that he no longer had suicidal thoughts or 
impulses.  He denied trouble with drug or alcohol dependence.  
Dr. Winter noted that the veteran had a dysfunctional family, 
that he was a loner during school, and that he stated he did 
not do well in school because he was "mentally exhausted 
from the home stress" and did not sleep well.  It was noted 
that he had had behavioral and legal difficulties beginning 
with some problems in the military.  

Dr. Winter noted that in service the veteran was sent to 
crane operator school here he discovered that being a crane 
operator was considered to be a high casualty occupational 
specialty.  The veteran reported that several men went AWOL 
and that the military police had a shoot out with them.  He 
also indicated that there had been an outbreak of spinal 
meningitis on the base, in which several individuals died.  
He and other soldiers received a "spinal injection" from 
paramedics, and that there was an air of mystery and 
confusion about what was taking place.  The veteran also 
reported that he had received a "Dear John" letter and, 
when a sergeant made derogatory comments about his 
girlfriend, the veteran assaulted him.  He stated that due to 
the high level of tension and low morale, this incident 
erupted and he and the other men trashed the whole area.  The 
veteran reported that he again had a conflict with authority 
in service when he had a dispute about the appropriate place 
to park his motorcycle; according to the veteran he was very 
attached to his motor cycle because of his "dysfunctional 
environment."  He also reported that he was once designated 
to go to Vietnam but was ultimately assigned to serve in 
Europe, that his superiors kept shifting his duty, and he 
never made rank because he was "screwed left and right."  

Dr. Winter also not that there had been continual problems 
with adjustment throughout the veteran's life and that he had 
problems with military adjustment and work difficulties.  Dr. 
Winter deferred diagnosis, noting that there appeared to be a 
likelihood of mixed personality disorder along with long-term 
depression.  Dr. Winter stated that the veteran's 
difficulties certainly began prior to his military service 
and noted that, "[a]s described by [the veteran] his 
military service made matters worse by placing him in several 
difficult situations where personality clashes or (sic) 
amplified to major confrontations."  Dr. Winter noted that 
the veteran was not offered any treatment during service but 
seemed to have been shuffled around to keep people from 
having to deal with him for any length of time.  

In a March 1992 letter, Dr. Winter stated that the veteran's 
sessions focused on military and pre-military experiences, 
"which have resulted in the difficulty he has dealing with 
authority and with people in general."  It was noted that 
through his adult life there had been a recurrent theme of 
coming into conflict with individuals and institutions, and 
that he had a high sensitivity to perceived injustice and 
responded with hurt and indignation to frustrations which 
another person might take in stride.  It was noted that the 
veteran grew up in a household with a great deal of 
irrational authority, fear, and isolation from peers and that 
when he entered service he had a high level of anger, an 
exaggerated sense of injustice, and a tendency to feel 
socially isolated and inability to navigate appropriately 
with other people.  The letter noted that he spent most of 
his time in service in conflict about situations which he 
perceived as being dangerous or unfair to him, and when he 
was not in conflict he was nearly invisible, performing his 
duties with little recognition.  Dr. Winter noted that, since 
leaving the military, the veteran had continued to have 
conflict with employers and authorities.  Dr. Winter stated 
that the veteran became upset with the idea that he himself 
might be the cause of much of his difficulty.

In a letter dated in July 1992, Dr. Winter related that the 
veteran had begun "to see that much of the difficulty he had 
with authority while in the military was related to his own 
personality difficulties in dealing with people and 
situations."  In a September 1992 letter, Dr. Winter 
indicated that the veteran had discussed his experiences with 
authority figures and other personnel in the military as it 
related to his generally authoritarian upbringing and that he 
was able to see how he had set himself apart from others as a 
rebel and failure to the point where he believed that the 
systems would never work for him.  

At the April 1999 personal hearing conducted by a Board 
Member in Washington, D.C. (Central Office Hearing), the 
veteran testified that he encountered several incidents in 
service that made him very afraid that his life was in danger 
or that he was going to be killed.  He reported that he was 
threatened with being put in front of a firing squad; that, 
when he was transferred for training, the first thing he saw 
was a line of 20 or 30 students from the class that graduated 
ahead of him who were crying as they spoke on the phone with 
their families because they were being sent to Vietnam; that 
he was trained as a crane operator, a position that was a 
perfect target for snipers and booby traps; and that three 
men who were absent without leave were killed by FBI agents 
at a store.  He also testified that there was a spinal 
meningitis outbreak in which, he heard, 16 people died, and 
that medics came in the middle of the night and gave the 
personnel shots, without telling them why or what they were 
doing.  The veteran further indicated that he became certain 
the army was not going to protect him and was not interested 
in his welfare.  He also reported that on one occasion after 
he was relieved from guard duty he went into the guard shack 
and fell asleep.  He was found by the commanding officer who 
had him locked up in a cell and told him he was going to be 
shot without benefit of a court-martial because it was 
wartime.  The veteran stated that he saw a platoon of 
military police with their rifles and equipment loaded on a 
truck and taken away, and thought this was his firing squad.  
Central Office hearing Transcript (CO Tr.) at 4-6.  

The veteran testified that he had recollections and 
flashbacks of these events and that a psychiatrist had 
diagnosed PTSD in 1981, when he underwent a court-ordered 
psychiatric evaluation.  CO Tr. at 7.  He stated that after 
service he first saw a physician for his psychiatric disorder 
in 1984.  CO Tr. at 8.  He reported that, since moving to 
Maine, he had received treatment from various sources, 
including the VA, but he had been informed that there was not 
enough information from these treatment providers to be 
relevant to his claim and that there was no substance to the 
records right now.  CO Tr. at 16.  

The record also reflects that in October 1997, the veteran 
requested that his VA pension be discontinued as he 
reportedly would receive a larger benefit from social 
security and workman's pension.  In a December 1997, he 
reported that he was not receiving any monetary benefits from 
the Social Security Administration and requested that his VA 
pension be continued.  At the April 1999 Central Office 
Hearing, the veteran testified that he had applied for Social 
Security Administration disability benefits five or six years 
earlier and that he was on his last appeal.  He reported that 
his Social Security Administration benefit claim was based 
primarily on headaches resulting from a head injury and on 
other health issues.  He stated that the Social Security 
Administration was going to send him to a doctor, but then 
canceled this appointment.  He indicated that he had not had 
a psychiatric examination through the Social Security 
Administration.  CO Tr. at 13, 20.

At the April 1999 Travel Board Hearing, the veteran submitted 
copies of criminal and family court records and a copy of a 
letter from the Office of Personnel Management regarding an 
application for employment which was not accepted.  He waived 
initial consideration of this evidence by the RO.   


Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).



Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to enrollment.  Id.  Under the provisions of 38 
U.S.C.A. § 1153 (West 1991) and 38 C.F.R. § 3.306 (1998), a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut a presumption of 
aggravation where a pre-serve disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. Moreover, in Hunt v. Derwinski, 1 
Vet. App. 292 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
determined that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted with the symptoms, is worsened.  
Hunt, at 296.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim will also 
be found well grounded if there is competent evidence of 
incurrence or aggravation of a disease or injury in service 
and of continuing symptomatology since service, and medical 
evidence of a nexus between the current disability and the 
reported continued symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 493 (1997); 38 C.F.R. § 3.303(b).  A lay 
person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran essentially contends that his psychiatric 
disorder, however diagnosed, is related to service and that, 
as he injured his hand in a post-service fight, and his 
psychiatric disorder is manifested by violence and combative 
behavior, his hand disability should also be service 
connected.  

PTSD

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, the Board notes 
that the record includes no diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a).  There is no diagnosis of PTSD 
which conforms to DSM-IV, which is supported by examination 
findings, or which is related to an inservice stressor.  See 
38 C.F.R. § 3.304(f).  

A September 1989 treatment provider noted that the veteran 
might need evaluation for PTSD on his next visit as he had 
nightmares, difficulty controlling anger, and trouble with 
relationships and maintaining a job and as he had been in 
Vietnam as a combat engineer from 1969 to 1970.  However, the 
veteran did not serve in Vietnam as a combat engineer or in 
any other capacity.  Thus, any indication that he needed a 
PTSD evaluation based on Vietnam service was predicated on an 
erroneous history.  Additionally, there is no indication of 
any such evaluation.  A September 1991 treatment record shows 
that the veteran wanted to obtain permission for PTSD 
treatment via a Vietnam veterans outreach program.  Although 
a December 1991 Vietnam Veterans Outreach Program Contract 
Services Authorization Form shows that Dr. Winter was 
authorized to provide counseling for the veteran, Dr. 
Winter's records include no diagnosis of PTSD.  

In regard to the January 1993 hospital report noting that the 
veteran had a history of PTSD and the November 1994 VA 
hospital report referring to a history of "PTSS," these 
reports include no contemporaneous findings or diagnoses of 
PTSD or "PTSS."  Nor do they include any information to 
reflect the origin of such diagnoses.  The mere reference to 
the PTSD/PTSS by "history," the source of which is unknown, 
does not constitute competent evidence of a current diagnosis 
of PTSD or that such is related to service.   Additionally, 
the May 1994 optometry clinic record noting that the veteran 
was being treated for follow up of PTSD does not constitute a 
competent psychiatric diagnosis as such would be beyond the 
competence of optometry clinic personnel.  Also, the August 
1993 general medicine record noting PTSD among the diagnostic 
assessments neither relates such to service, nor provides any 
findings to support it.  Thus, the mere notation of "PTSD," 
with nothing more, is not sufficient to render the claim for 
service connection for PTSD well grounded.  See 38 C.F.R. 
§ 3.304(f).

The Board notes Dr. S.M.'s  memorandum indicating that the 
veteran was hospitalized from February to April 1993, for 
treatment of disorders that included PTSD.  However, Dr. S.M. 
did not cite any stressors, findings, or other information 
regarding the PTSD and did not indicate that it was service-
related.  Additionally, the actual hospital report, which was 
signed by Dr. S.M., reflects no diagnosis of PTSD.  In an 
attempt to clarify this discrepancy, the RO wrote to Dr. S.M. 
twice, but he failed to reply to either letter.  Therefore, 
the Board finds that the memorandum is not sufficient to 
render the claim for service connection for PTSD well 
grounded.  See 38 C.F.R. § 3.304(f).  

September 1996 health records associated with a county 
department of corrections includes notation of a history of 
problems to include post-traumatic stress syndrome and note 
that the veteran's subjective problems included PTSD.  
However, there were no findings or diagnosis of PTSD in those 
records and the veteran is not competent to make medical 
diagnoses or to determine the etiology of any psychiatric 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Although the veteran has asserted that Dr. Cohen 
diagnosed PTSD, Dr. Cohen did not respond to RO letters 
requesting information.  Additionally, the veteran testified 
that he did not know if Dr. Cohen ever indicated what caused 
his PTSD.  Tr. at 16.  In any event, the connection between 
what a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

The record reflects that the veteran has reported numerous 
pre-service emotional traumas and family problems dating back 
to childhood.  He has also reported several incidents in 
service that he found stressful.  However, there is no 
current diagnosis of PTSD that is based on his claimed in-
service stressors and is supported by any findings.  Thus, 
the Board finds that the claim for service connection for 
PTSD is not well grounded.  As the present record does not 
include a competent diagnosis of PTSD which is related to 
service, the Board need not reach a discussion of the second 
and third PTSD criteria under 38 C.F.R. § 3.304(f). 




Psychiatric Disorder other than PTSD

Despite the veteran's report of a history of nervous trouble 
and/or depression or worry at the service enlistment and 
separation examinations and despite his reported feelings of 
anger and frustration in January 1969, the service medical 
records are negative for a diagnosis of any psychiatric 
disorder.  The separation examiner noted that the veteran's 
reported nervous trouble consisted of anxiety and tremors 
about one year earlier; however, no psychiatric diagnosis was 
offered and the examiner found the veteran's psychiatric 
status to be normal.  Although the January 1969 service 
medical record indicates that the veteran was being referred 
for psychiatric treatment, there are no records of such 
treatment and, according to the veteran, he received no 
treatment.  Rather, he has indicated that when he went to a 
dispensary for help, he was given tests for homosexuality and 
he left.  Therefore, there is no competent diagnosis of a 
psychiatric disorder in service and at separation no 
psychiatric abnormality was found.  The initial competent 
post-service evidence of a psychiatric disorder is dated more 
than 10 years after service.  Therefore, presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 for any psychosis, 
if present, is not warranted.  

There are multiple current psychiatric diagnoses, including 
depression and dysthymic disorder.  Although the veteran has 
reported having had a difficult time in service, and having 
been depressed during service and thereafter, there is no 
competent evidence relating a current psychiatric disorder to 
service or to any reported continued psychiatric 
symptomatology since service.  In fact, in April 1993 more 
than 20 years after service, a treatment provider reported 
that the veteran had a 13 year history of depression.  
Additionally, when asked if a psychiatrist or psychologist 
had ever informed him that a current psychiatric disorder was 
related to service, the veteran testified that "I never 
asked."  Tr. at 16.  

The Board notes that the February to April 1993 VA hospital 
report includes the diagnosis of major depression and that 
Dr. S.M., the attending physician, noted that, although he 
had not gone overseas, the veteran experienced the full 
trauma of the Vietnam conflict.  No explanation was given for 
that statement but, in any event, Dr. S.M. did not relate the 
current major depression to service or any trauma therein.    

Dr. Winter, while noting that the veteran's difficulties 
certainly began prior service, also noted that his pre-
military and military experiences "have resulted in the 
difficulty he has dealing with authority and with people in 
general."  However, Dr. Winter specifically deferred any 
diagnosis, stating only that there appeared to be mixed 
personality disorder with depression.  Personality disorders 
are not disabilities for service connection purposes.  
38 C.F.R. § 3.303.  Dr. Winter also noted that the veteran 
reported that his military service had made matters worse; 
however, the veteran's impression of a worsening of his 
behavior or emotional status is not competent evidence that 
an acquired psychiatric disorder was incurred in or 
aggravated by service since he is not shown to have medical 
training or expertise.  In letters dated in July and 
September 1992, Dr. Winter stated that much of the veteran's 
difficulty with authority while in the military was related 
to his own personality difficulties in dealing with people 
and situations and was related to his generally authoritarian 
upbringing.  That statement does not tend to link any current 
acquired psychiatric disorder to service.  In sum, Dr. Winter 
did not provide a diagnosis of a disorder manifested by 
depression nor did he specifically relate any such depression 
to service by causation or aggravation.  

As there is no competent evidence of a psychiatric disorder 
in service and no competent evidence that relates a current 
acquired psychiatric disorder to service or any reported 
continued symptomatology since service, the claim must fail 
as not well grounded.  

Left Hand

The veteran has asserted that he injured his hand in a post-
service fight and that service connection is warranted for 
the residuals of his left hand injury as secondary to his 
psychiatric disorder, because violence and combative behavior 
are manifestations of his psychiatric disorder.  

The veteran's service medical records reflect an October 1966 
notation referring to the hand but they disclose no 
disability of the left hand at the time of the service 
discharge examination.  In fact, the separation examination 
showed that the upper extremities were normal.  

The thrust of the veteran's claim pertains to the post-
service left hand injury, which has required multiple 
surgical procedures.  As the Board has denied entitlement to 
service connection for a psychiatric disorder, the veteran's 
claim of secondary service connection is not plausible.  See 
Caluza; 38 C.F.R. § 3.310.  Therefore, the claim for service 
connection for residuals of a left hand disorder must be 
denied as not well grounded.  See Caluza; Grottveit.  

Other Matters

Where the claimant has failed to submit well-grounded claims, 
VA does not have a statutory duty to assist the claimant in 
developing facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  The 
Board recognizes that the Court has held that there is some 
duty to assist an appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Although the veteran reported that he had filed a claim for 
Social Security disability benefits, he also reported that 
this claim was based primarily on an unrelated disorder and 
that he had not had a psychiatric examination through the 
Social Security Administration.  Therefore, the Board finds 
that an attempt to obtain the Social Security Administration 
records is not warranted.  See Brock v. Brown, 10 Vet. App. 
155, 161 (1997).  He has also reported that treatment by 
various health care providers since moving to Maine.  
However, by his own statement, his treatment records do not 
include enough information to be relevant to his claims.   
Thus, the Board finds that a remand to obtain these records 
is not warranted.  

The veteran has not identified any available medical evidence 
that has not been requested by the RO, submitted or obtained, 
which would well ground his claims.  In the statement of the 
case and supplemental statements of the case and in this 
decision, he has been informed of the kinds of evidence that 
are necessary to make his claims well grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).


ORDER

Entitlement to service connection for psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for residuals of a left 
hand injury is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

